FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2016 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Publicly Held Company with Authorized Capital Corporate Taxpayers’ Registry (CNPJ/MF) number 47.508.411/0001-56 Commercial Registry (NIRE) number 35.300.089.901 MINUTES OF THE ANNUAL AND SPECIAL SHAREHOLDERS’ MEETING HELD ON APRIL 27 th , 2016 1. DATE, TIME AND PLACE : On the twentieth-seven day of April, 2016, at 10 a.m., at the headquarters of Companhia Brasileira de Distribuição (“ Company ”), located in the City and State of São Paulo, at Avenida Brigadeiro Luís Antônio, 3142. 2. CALL : Call notice duly published in the Official Gazette of the State of São Paulo, in issues dated April 13, 14 and 15, 2016, on pages 33, 67 and 126, respectively, and in the newspaper O Estado de S. Paulo, in issues dated April 13, 14 and 15, 2016, on pages B13, B19 e B10, respectively. 3. QUORUM : Shareholders representing two-thirds (2/3) of the voting capital of the Company, according to the signatures set on the respective Shareholders Attendance Book, thus demonstrated compliance with the legal quorum for the Meeting. Also present are (i) Mrs. Leonilda Lima dos Santos, representative of Magalhães Andrade S/S Auditores Independentes; (ii) Mr. Nelson Carvalho, coordinator and member of the Audit Committee, and (iii) Messrs. Eduardo Tenório and Daniel Primo, representatives of Deloitte Touche Tohmatsu Auditores Independentes . 4. MEETING BOARD : President of the Meeting : Marcos Baruki Samaha; and Secretary : Marcelo Acerbi de Almeida . 5. AGENDA : At Annual Meeting : (a) Reading, discussion and voting of the financial statements related to the year ended on December 31 st , 2015; (b) Approval of the Management Proposal for allocation of the earnings for the fiscal year ended on December 31 st , 2015; (c) Approval of the Capital Budgeting; (d) Election of the members of the Board of Directors; and (e) Determination of the total annual compensation of Company’s management and Fiscal Council, in case the shareholders require its summoning; and, At Special Meeting : (f) Approval of the Management Proposal for the Investment Plan for 2016; (g) Ratify the appointment of Magalhães Andrade S/S Auditores Independentes, enrolled with Regional Accounting Council of the State of São Paulo, under No. 2SP000233/O-3 and with CNPJ/MF under No. 62.657.242/0001-00, with head offices in the City and State of São Paulo, at Av. Brigadeiro Faria Lima, 1893, 6 th floor, 61 st and 62 nd rooms, Jardim Paulistano (“Magalhães Andrade”), as the expert company responsible for the elaboration of the appraisal report of the assets of Sendas Distribuidora S.A. (“ Sendas ”) and the assets to be spun-off and merged into the Company at the base date of December 31 st , 2015 (“ Appraisal Report ”); (h) Approval of the Appraisal Report; (i) Approval of the merger into the Company of part of the assets of Sendas, pursuant to the terms and conditions described in the "Protocol and Justification of the Partial Spin-Off of Sendas Distribuidora SA", between the managements of the Company and Sendas; (j) If the abovementioned matters are approved, authorize the Company's management to take all necessary actions to carry out the resolutions proposed and approved by the Company's shareholders; and (k) Approval of the proposal to amend and restate of the Company's By-laws. 6. SUMMARY OF RESOLUTIONS: Initially, the Secretary has informed the attendants that protests, queries and dissenting requirements regarding the matters upon deliberation should be presented, in written, to the Table, pursuant to Article 130, § 1, item “a”, of Law No. 6,404/1976 (“ Corporations Law ”). Following, it was resolved by all of the attending shareholders that: (i) the reading of the Call Notice and of the Management’s Proposal for this Meeting is dismissed in view of its wide dissemination; and (ii) the minutes for this Meeting to be drafted in summary form, pursuant to Article 130, § 1, of the Corporations Law. Next, the Shareholders Meeting, upon the abstention of those legally impeded: At Annual Meeting : Approved, by unanimous votes of the attending shareholders (represented by 94,019,178 common shares): The balance sheets and further financial statements, accompanied by the Managements’, Independent Auditors’ and Audit Committee’s Reports, concerning the fiscal year ended on December 31 st , 2015; which were published in the Official Gazette of the State of São Paulo on the issue dated February 27 th , 2016, on pages 5 to 25, and in the newspaper O Estado de S. Paulo, on the issue dated February 29 th , on pages 1 to 12. The Management Proposal concerning the destination of the net earnings of the fiscal year ended on December 31 st , 2015, especially as regards the approval of distribution of dividends in the amount of R$3,865,003.30 (three million eight hundred sixty-five thousand three Brazilian Reais and thirty cents), corresponding to: (i) R$0.013703 per common share; and (ii) R$ 0.015073 per preferred share. The total amount of dividends related to the fiscal year ended on December 31 st , 2015, distributed by the Company, including the amount of R$ 115,371,548.34 (one hundred fifteen million three hundred seventy-one Thousand five hundred forty-eight Brazilian Reais and thirty-four cents) from dividends paid in advance, is of R$ 119,236,551.64 (one hundred nineteen million two hundred thirty-six thousand five hundred fifty-one Brazilian Reais and sixty-four cents). The proposed dividends shall be paid in the Brazilian Reais within sixty (60) days as of this date. The shareholders on April 28 th , 2016, shall be entitled to receive such dividends. Shares acquired on April 28 th , 2016, onwards shall not be entitled to the dividends hereby approved. The Company’s Capital Budgeting for the fiscal year of 2016, as per the Management Proposal, pursuant to Article 196 of the Corporations Law. Thus, it is hereby approved the partial retention of the net profit of the fiscal year of 2015, in the amount of R$ 119,236,551.63 (one hundred nineteen million two hundred thirty-six thousand five hundred fifty-one Brazilian Reais and sixty-three cents), for purposes of its application on the Investment Plan for 2016, whereas R$107,312,896.47 (one hundred and seven million three hundred and twelve thousand eight hundred ninety-six Brazilian Reais and forty-seven cents) shall be allocated in the Expansion Reserve, pursuant to Article 36, § 2, of the Bylaws, and R$ 11,923,655.16 (eleven million nine hundred twenty-three thousand six hundred and fifty-five Brazilian Reais and sixteen cents) as Capital Budgeting. The election to make up the Company’s Board of Directors, for a term of office of two (2) years as of this date, Messrs.: Jean-Charles Henri Naouri , French, married, business manager, bearer of the Passport of the Republic of France No. 06AZ68039, resident and domiciled at 1, Esplanade de France – 42000 Saint-Etienne, France, for the chair of Chairman of the Board of Directors , represented, for the purposes of Article 146, § 2, of the Corporations Law, by Luis Frederico Barbosa Battendieri, Brazilian, lawyer, divorced, bearer of the identity card RG No. 11.882.70 SSP/DF, enrolled with the Individual National Taxpayer Registry (“CPF/MF”) under No. 605.642.021-34, resident and domiciled in São Paulo, State of São Paulo, with commercial address in the same City, at Rua dos Pinheiros, 870, 12 th floor, rooms 123/124, CEP 05422-001; (ii) Arnaud Daniel Charles Walter Joachim Strasser , French, married, business manager, bearer of the identity RNE no. V871.431-T, enrolled with CPF/MF under No. 234.109.258-64, resident and domiciled at 1, Esplanade de France – 42000 Saint-Etienne, for the chair of Vice-Chairman of the Board of Directors ; (iii) Yves Desjacques , French, married, human resources officer, bearer of the Passport of the Republic of France No. 09AH700733, domiciled at 1, Esplanade de France, 42000 Saint Etienne, France, represented, for the purposes of Article 146, § 2, of the Corporations Law, by Luis Frederico Barbosa Battendieri, Brazilian, lawyer, divorced, bearer of the identity card RG No. 11.882.70 SSP/DF, enrolled with CPF/MF under No. 605.642.021-34, resident and domiciled in São Paulo, State of São Paulo, with commercial address in the same City, at Rua dos Pinheiros, 870, 12 th floor, rooms 123/124, CEP 05422-001; (iv) Luiz Augusto de Castro Neves , Brazilian, married, diplomat in retirement, bearer of the identity card RG No. 02.107.138-6 DETRAN/RJ, enrolled with CPF/MF under No. 046.432.327-49, resident in the City and State of Rio de Janeiro, with commercial address in the same City, at Rua Candelária, 9, CEP 20091-020; (v) Eleazar de Carvalho Filho , Brazilian, married, economist, bearer of the identity card RG No. 11.620.489 SSP/SP, enrolled with CPF/MF under No. 382.478.107-78, resident and domiciled in the City and State of São Paulo, at Rua Artur Ramos, 399, Tower 3, apartment 301, CEP 01454-010; (vi) Luiz Aranha Corrêa Lago , Brazilian, married, economist, bearer of the identity card No. 2.259.223 IFP/RJ, enrolled with CPF/MF under No. 375.703.317-53, resident and domiciled in the City and State of Rio de Janeiro, at Botafogo Beach, 130, apartment 1501, CEP 22250-040; (vii) Maria Helena dos Santos Fernandes Santana , Brazilian, married, economist, bearer of the identity card RG No. 6.578.061-9 SSP/SP, enrolled with CPF/MF under No. 036.221.618-50, resident and domiciled in the City and State of São Paulo, with professional address in the same City, at Avenida Brigadeiro Luís Antonio, 3142, Jardim Paulista, CEP 01402-000; (viii) Carlos Mario Giraldo Moreno , Colombian, married, lawyer, bearer of the Passport of the Republic of Colombia No. PE085281, with commercial address at Carrera 48 nº 32 B Sur 139 Envigado, Colombia, represented, for the purposes of § 2 of Article 146 of the Corporations Law, by Olavo Lira Barbosa, Brazilian, married, entrepreneur, bearer of the identity card RG No. 17.429.380-X SSP/SP and enrolled with CPF/MF under No. 082.873.908-00, resident and domiciled in the City and State of São Paulo, at Rua Boa Vista, 254, 13 th floor, Central Area, CEP 01014-907; (ix) Jose Gabriel Loaiza Herrera , Colombian, married, business manager, bearer of the Passport No. PE079042, with commercial address at Carrera 48 nº 32 B Sur 139 Envigado, Colombia, represented, for the purposes of § 2 of Article 146 of the Corporations Law, by Olavo Lira Barbosa, Brazilian, married, entrepreneur, bearer of the identity card RG No. 17.429.380-X SSP/SP and enrolled with CPF/MF under No. 082.873.908-00, resident and domiciled in the City and State of São Paulo, at Rua Boa Vista, 254, 13 th floor, Central Area, CEP 01014-907; (x) Ronaldo Iabrudi dos Santos Pereira , Brazilian, married, psychologist, bearer of the identity card RG MG-238.631 SSP/MG, enrolled with CPF/MF under No. 223.184.456-72, resident and domiciled in the City and State of São Paulo, with professional address at Avenida Brigadeiro Luís Antonio, 3142, Jardim Paulista, CEP 01402-000; and (xi) Carlos Mario Diez Gómes , Colombian, divorced, business manager, bearer of the Passport of the Republic of Colombia No. PE079041, with commercial address at Carrera 48 # 32 b sur 139, Envigado, Antioquia, Colombia, represented, for the purposes of § 2 of Article 146 of the Corporations Law, by Olavo Lira Barbosa, Brazilian, married, entrepreneur, bearer of the identity card RG No. 17.429.380-X SSP/SP and enrolled with CPF/MF under No. 082.873.908-00, resident and domiciled in the City and State of São Paulo, at Rua Boa Vista, 254, 13 th floor, Central Area, CEP 01014-907, all of them for the chairs of members of the Board of Directors . All members of Company’s Board of Directors were elected by means of Company’s controlling shareholder. The members of the Board herein elected represent, subject to the penalties of the law, not to have committed any of the crimes stated in the Brazilian laws that would prevent them from exercising any business activity, being fully aware of Article 147 of the Corporations Law. The members of the Board of Director herein elected shall take office upon execution of the Instrument of Title drafted in the relevant book. The annual global compensation of the Company’s management in the amount of up to R$ 76,790,473.00 (seventy-six million seven hundred ninety thousand four hundred seven-three Brazilian Reais), which shall be divided as follows: (i) R$ 5,370,987.00 (five million three hundred seventy thousand nine hundred eighty-seven Brazilian Reais) shall be destined to the Company’s Board of Directors and its special committees; and (ii) R$71,419,486.00 (seventy-one million four hundred nineteen thousand four hundred eighty-six Brazilian Reais) shall be destined to Board of Officers, provided such amounts comprise the amounts arising from the granting of options from the Company’s Stock Option Plans. Furthermore, the Company’s controlling shareholder, Wilkes Participações S.A., notwithstanding the absence from the agenda of the deliberation on the ratification of the amount of the global compensation defined for the fiscal years of 2015, 2014, 2013 and 2012, required as per such CVM’s new understanding mentioned above, has required that it was noted in the minutes its irrevocable and indefeasible commitment to manifest its favorable vote to such ratification, undertaking to, thus, attend and vote favorably regarding such matter as soon as it is put into deliberation. The Company’s management has informed that it will include such matter in the agenda for the next Shareholders’ Meeting that is to be held. At Special Meeting : Approved, by unanimous votes of the attending shareholders (represented by 94,019,178 common shares): The Management Proposal regarding the Investment Plan for 2016, in the total amount of up to R$ 927,378,997.45 (nine hundred twenty-seven million three hundred seventy-eight thousand nine hundred ninety-nine seven Brazilian Reais and forty-five cents), for purposes of (i) opening stores, acquiring land and converting stores; (ii) renovation of stores; and (iii) infrastructure in IT, logistics and others. Ratified by unanimous votes (represented by 94,019,178 common shares), the appointment of Magalhães Andrade as the expert company responsible for the elaboration of the Appraisal Report. the Appraisal Report, which copy is attached as Annex 3.2 to the “Partial Spin-Off Protocol and Justification of Sendas Distribuidora S.A.”, entered into by Company’s and Sendas’ managements on March 28 th , 2016, which is attached hereto as Annex I (“ Protocol ”), whereas such Appraisal Report was prepared by Magalhães Andrade, on the base date of December 31 st , 2015, according to which the total book value of the assets spun-off from Sendas, to be merged into CBD, is equal to R$ 7,219,343.34 (seven million two hundred nineteen thousand three hundred forty-three Brazilian Reais and thirty-three cents). Pursuant to Article 229, § 3, of the Corporations Law, the merger, into the Company, of part of Sendas’ net assets, effective as of May 1 st , 2016, pursuant to the terms and conditions set forth in the Protocol. In view of the resolutions above, declared, pursuant to Article 227, § 3, of the Corporations Law, the merger to be completed, without modification to the Company’s capital stock, since, due to the partial spin-off, part of the interest that the Company had in Sendas is cancelled and substituted for the assets and liabilities that make up the spun-off portion, pursuant to the terms and conditions set forth in the Protocol. Authorized and ratified by unanimous votes (represented by 94,019,178 common shares), all actions and the execution of, by Company’s management, of all the documents needed for the implementation and effectiveness of the partial spin-off and merger approved above by the Company’s shareholders. The modification of the caput of Article 4 of Company’s By-laws to reflect the increases in the capital stock occurred in February and March, 2016, subject to the limitation on the authorized capital, due to the exercise of stock purchase options by the beneficiaries of the Stock Option Plans, as approved by the Board of Directors in meetings held on February 24 th , 2016 and March 22 nd , 2016, respectively. In view of such resolution, the caput of Article 4 of Company’s By-laws is hereby amended and effective as follows: “ ARTICLE 4 The Company Capital is R$ 6,806,474,936.95 (six billion eight hundred six million four hundred seventy-four thousand nine hundred thirty-six Brazilian Reais and ninety-five cents), fully paid in and divided into two hundred 265,711,970 (two hundred sixty-five million seven hundred eleven thousand nine hundred and seventy) shares with no par value, of which 99,679,851 (ninety-nine million, six hundred seventy-nine thousand and eight hundred fifty-one) are common shares and 166,032,119 (one hundred sixty-six million thirty-two thousand one hundred and nineteen) are preferred shares. ” In view of the modification of Article 4 of Company’s By-laws approved hereby, the shareholders resolve to amend and restate the Company’s By-laws, which shall be in force pursuant to Annex II to these minutes (“ Restated By-laws ”). 7. DOCUMENTS FILED : (a) Call Notice; (b) Financial Statements for the fiscal year ended on December 31 st , 2015; and (c) Management Proposals. 8. ADJOURNMENT : With nothing further to come before the board, the works were adjourned for these minutes to be drafted as a summary and which, upon being read and approved, were signed by the shareholders present. 9. EXTRACT . This extract of the minutes is drawn up on the book of the Minutes of the Shareholders Meetings of the Company, pursuant to Article 130, § 3, of the Corporations Law. SIGNATURES : Meeting Board: Marcos Baruki Samaha – Chairman; and Marcelo Acerbi de Almeida – Secretary. Attending Shareholders: Wilkes Participações S.A. represented by Philippe Oliveira Lins de Medeiros; ACCIDENT COMPENSATION CORPORATION, AQR UCITS FUNDS, BRITISH COAL STAFF SUPERANNUATION SCHEME, BRITISH COAL STAFF SUPERANNUATION SCHEME, BUREAU OF LABOR FUNDS-LABOR PENSION FUND, BUREAU OF LABOR FUNDS-LABOR PENSION FUND, BUREAU OF LABOR FUNDS-LABOR PENSION FUND, BUREAU OF LABOR FUNDS-LABOR PENSION FUND, BUREAU OF LABOR FUNDS-LABOR PENSION FUND, BUREAU OF LABOR FUNDS-LABOR PENSION FUND, CONSTRUCTION & BUILDING UNIONS SUPERANNUATION FUND, FIDELITY INVESTMENT FUNDS - FIDELITY INDEX EMERGING MARKETS FUND, FIDELITY INVESTMENTS MONEY MANAGEMENT INC., GENESIS EMERGING MARKETS FUND LIMITED, IBBOTSON INTERNATIONAL SHARES HIGH OPPORTUNITIES (UNHEDGED) TRUST, JNL/BLACKROCK GLOBAL ALLOCATION FUND, JNL/MELLON CAPITAL EMERGING MARKETS INDEX FUND, MINEWORKERS`PENSION SCHEME, MISSOURI EDUCATION PENSION TRUST, STATE OF NEW MEXICO STATE INVESTMENT COUNCIL, STATE OF NEW MEXICO STATE INVESTMENT COUNCIL, STATE SUPER FINANCIAL SERVICES INTERNATIONAL EQUITIES SECTOR TRUST, THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR MTBJ400045828, THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR MTBJ400045829, THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR MTBJ400045833, THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR MTBJ400045835, THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR MUTB400045792, THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR MUTB400045795, THE MASTER TRUST BANK OF JAPAN, LTD. AS TRUSTEE FOR MUTB400045796, VANGUARD INVESTMENT SERIES, PLC, VANGUARD TOTAL INTERNATIONAL STOCK INDEX FUND, A SERIES OF VANGUARD STAR FUNDS, VIRTUS EMERGING MARKETS EQUITY INCOME FUND, all represented by J.P.Morgan S.A.; FIDELITY FUNDS - LATIN AMERICA FUND, AMUNDI FUNDS, PUBLIC EMPLOYEES RETIREMENT ASSOCIATION OF NEW MEXICO, all represented by Itaú Unibanco S.A.; THE GENESIS EMERGING MARKETS INVESTMENT COMPANY (SICAV), VANGUARD EMERGING MARKETS STOCK INDEX FUND, VANGUARD TOTAL WORLD STOCK INDEX FUND, A SERIES OF VANGUARD INTERNATIONAL EQUITY INDEX FUNDS, NORGES BANK, THE STATE TEACHERS RETIREMENT SYSTEM OF OHIO, CALIFORNIA PUBLIC EMPLOYEES RETIREMENT SYSTEM, COLLEGE RETIREMENT EQUITIES FUND, GMAM INVESTMENT FUNDS TRUST, GOLDMAN SACHS PROFIT SHARING MASTER TRUST, OREGON PUBLIC EMPLOYEES RETIREMENT SYSTEM, UAW RETIREE MEDICAL BENEFITS TRUST, UAW RETIREE MEDICAL BENEFITS TRUST, UAW RETIREE MEDICAL BENEFITS TRUST, WASHINGTON STATE INVESTMENT BOARD, XEROX CORPORATION RETIREMENT & SAVINGS PLAN, ALASKA PERMANENT FUND, CENTRAL STATES SOUTHEAST AND SOUTHWEST AREAS PENSION FUND, PUBLIC EMPLOYEE RETIREMENT SYSTEM OF IDAHO, THE BANK OF NEW YORK MELLON EMPLOYEE BENEFIT COLLECTIVE INVESTMENT FUND PLAN, THE CALIFORNIA ENDOWMENT, THE PENSION RESERVES INVESTMENT MANAGEMENT BOARD, INTERNATIONAL EQUITY FUND,GUIDESTONE FUNDS EMERGING MARKETS EQUITY FUND, NTGI - QM COMMON DAILY ALL COUNTRY WORLD EX-US INVESTABLE MARKET INDEX FUND - LENDING, UTAH STATE RETIREMENT SYSTEMS, all represented by Citibank N.A.; COMGEST GROWTH PLC, all represented by Banco BNP Paribas Brasil S.A.; CARMIGNAC INVESTSSEMENT, CARMIGNAC PATRIMOINE, EDMOND DE ROTHSCHILD LATIN AMERICA, MAGELLAN BANCO SANTANDER S.A, all represented by Banco Santander S.A. São Paulo, April 27 th , 2016. Marcelo Acerbi de Almeida Secretary ANNEX I TO THE MINUTES OF THE ANNUAL AND SPECIAL SHAREHOLDERS’ MEETING HELD ON APRIL 27
